DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-23 in the reply filed on 6/30/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not established a prima facie case of a serious burden in search and/or examination if restriction were not required.  This is not found persuasive because the claim language that the patentable subject matter of each of the groups requires divergent search strategies.
As already discussed the restriction requirement of 5/4/2021, the claimed scope of claims 24 and 30 is not limited by “wherein” clauses of claims 24 and 30 that “suggests or makes optional but does not require steps to be performed” as they merely state the intended use or result of the filtering constraints used by a set of transmitting nodes (see MPEP 2111.04).
Furthermore, invention I relates the filtering uplink reference signals so that filtering delays of the group of uplink reference signal are consistent based at least in part on a filtering constraint, and transmitting the group of unlink reference signals.
Whereas, Invention II relates to determining a set of filtering constraints for a set of transmitting nodes, and transmitting at least one of information indicating the set of filtering constraints, or a signal of a set of signals (note removal of non-limiting subject as explained above).

A search strategy for invention II would be directed to (determining a set of filtering constraints) and (transmitting indication of the set of filtering constraints). 
As these are clearly different and divergent search strategies directed to inventions with different functions, there is a serious search and/or examination burden if restriction were not required between these two inventions.

The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 24-30 directed to an invention non-elected with traverse in the reply filed on 6/30/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al. (US 2019/0207722) discusses uplink reference signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/11/2021